EXHIBIT 10.1

EXECUTION COPY

AMENDED AND RESTATED

TAX AGREEMENT

BY AND BETWEEN

CONTINENTAL AIRLINES, INC.,

EXPRESSJET HOLDINGS, INC.

AND

EXPRESSJET AIRLINES, INC.


TAX AGREEMENT

This AMENDED AND RESTATED TAX AGREEMENT (this “Agreement”), dated July 22, 2002,
to be effective as of  the Deconsolidation Date (as defined below) as determined
for federal income tax purposes, is by and between Continental Airlines, Inc., a
Delaware corporation (“Continental”), ExpressJet Holdings, Inc., a Delaware
corporation (“Holdings”), and ExpressJet Airlines, Inc. (“ExpressJet Airlines”),
a Delaware corporation (formerly known as New ExpressJet Airlines, Inc.).

RECITALS

WHEREAS, Continental is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Code and of
consolidated, combined, unitary and other similar groups as defined under
similar laws of other jurisdictions, and Holdings and certain Holdings
Affiliates were  members of such groups;

WHEREAS, Continental and Holdings entered into an Initial Public Offering
Agreement, and as a result of the transactions that occurred pursuant to that
agreement Holdings ceased to be a member of the Continental Group; and

WHEREAS, Continental and Holdings entered into a Tax Agreement dated as of April
17, 2002 (the “Tax Agreement”), and now wish to amend and restate the Tax
Agreement in its entirety effective as of the Deconsolidation Date determined
for federal income tax purposes

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements contained herein and intending to be legally bound, the
parties hereto hereby amend and restate the Tax Agreement in its entirety as
follows:


Definitions

Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Initial Public Offering Agreement.  As
used in this Agreement, capitalized terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

“Affiliate” means a Holdings Affiliate or a Continental Affiliate, as the case
may be.

“Agreed Rate” means, LIBOR plus 200 basis points.

“Agreement” has the meaning set forth in the Recitals.

“Allocated Attributes” means with respect to each jurisdiction in which a
Consolidated Return or Combined Return is filed, the Tax Attributes that are
available to the Holdings Group at the end of the period that includes the
Deconsolidation Date.

“Change Event” has the meaning set forth in Section 4.9.

“Change Notice” has the meaning set forth in Section 4.10.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

“Combined Return” means any Tax Return (other than for Federal Income Taxes)
filed on a consolidated, combined (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination) or unitary basis wherein Holdings or one or more Holdings
Affiliates join in the filing of such Tax Return (for any taxable period or
portion thereof) with Continental or one or more Continental Affiliates.

“Consolidated Group” means an affiliated group of corporations within the
meaning of Section 1504(a) of the Code that files a Consolidated Return.

“Continental Affiliate” means a Person that is Controlled by Continental, other
than Holdings and its subsidiaries.

“Consolidated Return” means any Tax Return with respect to Federal Income Taxes
filed on a consolidated basis wherein Holdings or one or more Holdings
Affiliates join in the filing of such Tax Return (for any taxable period or
portion thereof) with Continental or one or more Continental Affiliates.

“Continental” has the meaning set forth in the Recitals.

“Continental Group” means the affiliated group of corporations as defined in
Section 1504(a) of the Code, or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which
Continental is the common parent, and any corporation or other entity which is a
member of such group for the relevant taxable period or portion thereof, but
excluding any member of the Holdings Group.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Deconsolidation” means with respect to each Tax Return (i) any event pursuant
to which Holdings and all Holdings Affiliates cease to be subsidiary
corporations includable in the Consolidated Return, and (ii) any event pursuant
to which neither Holdings nor any Holdings Affiliate continues to be included in
a Combined Return.

“Deconsolidation Date” means with respect to each jurisdiction in which a
Consolidated or Combined Tax Return is filed, the day on which Continental
reasonably determines a Deconsolidation occurs.

“Expected Restructuring Deductions” has the meaning set forth in Section 4.8(c).

“Estimated Tax Installment Date” means the installments due dates prescribed in
Section 6655(c) of the Code or any similar provision of the laws of any other
jurisdiction in which a member of the Continental Group or Holdings Group is
subject to Income Tax.

“Federal Income Tax” means any Tax imposed under Subtitle A of the Code or any
other provision of United States federal Income Tax law (including the Taxes
imposed by Sections 11, 55, 59A, and 1201(a) of the Code), and any interest,
additions to Tax or penalties applicable or related thereto.

“Final Determination” means the final resolution of any Tax (or other matter)
for a taxable period, including related interest or penalties, that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise, including (1) by the expiration of a statute of
limitations or a period for the filing of claims for Refunds, amending Tax
Returns, appealing from adverse determinations, or recovering any Refund
(including by offset), (2) by a decision, judgment, decree, or other order by a
court of competent jurisdiction, which has become final and unappealable, (3) by
a closing agreement or an accepted offer in compromise under Section 7121 or
7122 of the Code, or comparable agreements under laws of other jurisdictions,
(4) by execution of an Internal Revenue Service Form 870AD, or by a comparable
form under the laws of other jurisdictions (excluding, however, with respect to
a particular Tax Item for a particular taxable period any such form that
reserves (whether by its terms or by operation of law) the right of the taxpayer
to file a claim for Refund and/or the right of the Tax Authority to assert a
further deficiency with respect to such Tax Item for such period), or (5) by any
allowance of a Refund or credit, but only after the expiration of all periods
during which such Refund may be adjusted.

“Holdings” has the meaning set forth in the Recitals.

“Holdings Affiliate” means a Person that directly or indirectly through one or
more intermediaries is Controlled by Holdings.

“Holdings Group” means the affiliated group of corporations as defined in
Section 1504(a) of the Code, or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which Holdings
(or XJT Holdings or ExpressJet Airlines) is, or would be if it were not a
subsidiary of Continental, the common parent, and any corporation or other
entity which would be a member of such group for the relevant taxable period or
portion thereof.

“Holdings Group Combined Tax Liability” means, with respect to any taxable
period, the Holdings Group’s liability for Non-Federal Combined Taxes as
determined under Section 4.3 of this Agreement.

“Holdings Group Federal Income Tax Liability” means, with respect to any taxable
period, the Holdings Group’s liability for Federal Income Taxes as determined
under Section 4.2 of this Agreement.

“Holdings Group Taxpayer” means (i) Holdings and any member of the Holdings
Group, (ii) any entity that ceases to be a Holdings Group Taxpayer other than in
a taxable sale of 100% of the stock (or other ownership interests) of such
entity and any affiliated group of corporations as defined in Section 1504(a) of
the Code (or similar group of entities as defined under corresponding provisions
of the laws of other jurisdictions) of which any such entity is or becomes a
member, (iii) any entity to which assets of a Holdings Group Taxpayer are
transferred (other than entities that acquire assets in a transaction in which
all gain or loss is recognized or a transaction to which section 1031 of the
Code applies), and (iv) any entity with which a Holdings Group Taxpayer engages
in a merger, consolidation or similar combination (unless such merger,
consolidation or combination is a transaction in which all gain or loss is
recognized).

“Internal Restructuring” means the transfer of assets and liabilities of XJT
Holdings to  ExpressJet Airlines in exchange for common stock and Series A
Preferred Stock of ExpressJet Airlines pursuant to the Asset Purchase and Sale
Agreement, dated as of April 16, 2002, by and between XJT Holdings and
ExpressJet Airlines and the sale of such Series A Preferred Stock pursuant to
the Series A Preferred Stock Purchase Agreement, dated as of April 15, 2002, by
and between XJT Holdings and Boeing Capital Loan Corporation.

“Income Tax” means (a) any Tax based upon, measured by, or calculated with
respect to (1) net income or profits (including, without limitation, any capital
gains Tax, minimum Tax and any Tax on items of Tax preference, but not including
sales, use, real or personal property, gross or net receipts, transfer or
similar Taxes) or (2) multiple bases if one or more of the bases upon which such
Tax may be based, measured by, or calculated with respect to, is described in
clause (1) above, or (b) any United States state or local franchise Tax.

“LIBOR” means, for each month (or portion thereof) during any period, an
interest rate per annum equal to the rate per annum reported, on the date two
days prior to the first day of such month, on the Telerate Page 3750 (of if such
screen shall cease to be publicly available, as reported on Reuters Screen page
“LIBO” or by any other publicly available source of such market rate) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).

“Person” means and includes any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Potential Reduction” has the meaning set forth in Section 4.10.

  “Pre-Deconsolidation Period” means any taxable period with respect to a
Consolidated Return or Combined Return, as the case may be, ending on or before
or that includes a Deconsolidation Date.

“Pro Forma Holdings Group Combined Return” means a pro forma non-federal
Combined Tax return or other schedule prepared pursuant to Section 4.3 or
Section 4.8 of this Agreement.

“Pro Forma Holdings Group Consolidated Return” means a pro forma consolidated
Federal Income Tax return or other schedule prepared pursuant to Section 4.2 or
Section 4.8 of this Agreement.

“Proceeding” means any assessment, audit, or other examination by any Tax
Authority, relating to Taxes (including Refunds), whether administrative or
judicial, and any appeal of the foregoing.

“Realized Tax Benefit”  has the meaning set forth in Section 4.8(b)

“Refund” means any refund of Taxes, including any reduction in Tax liabilities
by means of a credit, offset or otherwise

“Representatives” means with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

“Separate Return” means any Tax Return with respect to Holdings or any Holdings
Affiliate other than a Consolidated Return or a Combined Return.

“Stand-Alone Attributes” means with respect to each jurisdiction in which a
Consolidated Return or Combined Return is filed, the Tax Attributes that would
have been available to the Holdings Group at the end of the period that includes
the Deconsolidation Date assuming that:

(i)            the members of the Holdings Group had not been included in any
Consolidated Return or Combined Return of Continental in any Pre-Deconsolidation
Period;

(ii)            the utilization of any Tax Attribute carryforward by Holdings
was subject to the limitation described in Section 4.2(h);

(iii)            the Tax Attributes of the Holdings Group are reduced by the
amount of any such Tax Attributes utilized on a Consolidated Return or Combined
Return for which a member of the Holdings Group was previously compensated under
section 4.7 of the Original Tax Agreement or otherwise; and

(iv)            the Internal Restructuring had not occurred and any Tax Items
associated with the Internal Restructuring are ignored.

“Tax” means any charges, fees, levies, imposts, duties, or other assessments of
a similar nature, including income, alternative or add-on minimum, gross
receipts, profits, lease, service, service use, wage, wage withholding,
employment, workers compensation, business occupation, occupation, premiums,
environmental, estimated, excise, employment, sales, use, transfer, license,
payroll, franchise, severance, stamp, occupation, windfall profits, withholding,
social security, unemployment, disability, ad valorem, highway use, commercial
rent, capital stock, paid up capital, recording, registration, property, real
property gains, value added, business license, custom duties, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Tax Authority including any interest, or penalties applicable or related
thereto.

“Tax Attribute” means a consolidated net operating loss, a consolidated net
capital loss, a consolidated unused investment credit, a consolidated unused
foreign tax credit, or a consolidated excess charitable contribution (as such
terms are used in Treasury Regulations 1.1502-79 and 1.1502-79A), or a U.S.
federal minimum tax credit or U.S. federal general business credit (but not tax
basis or earnings and profits) or any comparable Tax Item reflected on a
Combined Return that arises in a Pre-Deconsolidation Period (including the
taxable period in which a Deconsolidation Date occurs) and can be carried to a
taxable period ending after a Deconsolidation Date.

“Tax Authority” means a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the Internal
Revenue Service).

“Tax Benefit Payment”  means payments made pursuant to Sections 4.8(a)(ii) and
(iii).

“Tax Benefit Percentage”  has the meaning set forth in Section 4.8(c)

“Tax Detriment Payment”  means payments made pursuant to Sections 4.8(a)(i).

“Tax Item” means any item of income, gain, loss, deduction, credit or other item
reflected on a Tax Return or any Tax Attribute.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including, any related or supporting information or schedule attached
thereto and any information return, amended Tax Return, claim for Refund or
declaration of estimated tax) required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Treasury Regulations” means the final, temporary and proposed income tax
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“XJT Holdings” means XJT Holdings, a Delaware corporation, formerly known as
ExpressJet Airlines, Inc.


FILING AND PREPARATION OF TAX RETURNS

In General.

Continental shall have the sole and exclusive responsibility for the preparation
and filing of, and shall prepare and file or cause to be prepared and filed: (1)
all Consolidated Returns and (2) all Combined Returns.  Holdings hereby consents
to be included in all such Tax returns. 

Except as otherwise provided in Section 2.1(a) or Section 2.1(c), Holdings shall
have the sole and exclusive responsibility for the preparation and filing of,
and shall prepare and file or cause to be prepared and filed, all Tax Returns of
Holdings and any Holdings Affiliate.  In filing such Tax Returns, Holdings
agrees to take (and to cause each Holdings Affiliate to take) all available
action to elect not to carry back losses incurred in periods ending after the
Deconsolidation Date to Pre-Deconsolidation Periods for which Consolidated
Retuns or Combined Returns were filed.

Notwithstanding section 2.1(b), Continental has the right to control the manner
in which Holdings or any Holdings Group Taxpayer prepares any Tax Return filed
with respect to a period ending on or before the second anniversary of the
Closing of the Initial Public Offering to the extent such Tax Return involves
the Allocated Attributes, treatment of the Internal Restructuring described in
Section 2.3, the basis of any tangible or intangible asset transferred in the
Internal Restructuring, the eligibility of any such asset to be subject to the
allowance for depreciation or amortization, or the amount of any deduction for
depreciation or amortization relating to any such asset.  Holdings shall submit
all such Tax Returns to Continental (no later than 30 days prior to the earlier
of the due date for the filing of such Tax Returns (taking into account
applicable extensions) and the date on which such Tax Return is filed) for
Continental’s review and approval, and will make all changes requested by
Continental.  Except as otherwise required by a Final Determination, Holdings
and each Holdings Group Taxpayer shall file all Tax Returns for periods ending
after the second anniversary of the Closing of the Initial Public Offering in a
manner consistent with the prior Tax Returns to the extent such Tax Returns
relate to the Allocated Attributes, the Tax treatment of the Internal
Restructuring described in section 2.3, the basis of any tangible or intangible
asset transferred in the Internal Restructuring, the eligibility of any such
asset to be subject to the allowance for depreciation or amortization, or the
amount of any deduction for depreciation or amortization relating to any such
asset.  Notwithstanding the forgoing, neither Holdings nor any Holdings Group
Taxpayer shall be required under this section 2.1(c) to take any position on a
Tax Return for which “substantial authority” does not exist within the meaning
of section 6662 of the Code and the Treasury regulations promulgated thereunder.

Manner of Preparing and Filing Tax Returns.

Continental shall have the exclusive right, in its sole discretion, to make all
decisions relating to any Tax Return described in Section 2.1(a) of this
Agreement, including the right to determine (1) the manner in which such Tax
Return shall be prepared and filed, including the elections, methods of
accounting, positions, conventions and principles of taxation to be used and the
manner in which any Tax Item shall be reported, (2) whether any extensions may
be requested, (3) the elections that will be made or revoked by Continental,
each Continental Affiliate, Holdings, and each Holdings Affiliate on such Tax
Return, (4) whether any amended Tax Returns shall be filed, (5) whether any
claims for Refund shall be made, (6) whether any Refunds shall be paid by way of
refund or credited against any liability for the related Tax, and (7) whether to
retain outside firms to prepare or review such Tax Return, whom to retain for
such purpose and the scope of any such retention.

Holdings shall, at its expense, be responsible for preparing (or causing to be
prepared) and shall provide to Continental (or cause to be so provided), all
information that Continental shall reasonably request, in such form as
Continental shall reasonably request, relating to the rights and obligations of
Continental with respect to Taxes and Tax Returns hereunder, including any such
information so requested to enable Continental to prepare the Tax Returns that
it is required to prepare under Section 2.1 and allocate Taxes as required by
this Agreement (which information shall be provided by Holdings no later than
the later of thirty days following Continental’s request for such information or
ten (10) days prior to the due date (not taking into account extensions) of such
Tax Return). 

In the event that a Tax Item affects a Tax Return described in Section 2.1(a) of
this Agreement and also affects a Tax Return described in Section 2.1(b) of this
Agreement that is filed after the date of this Agreement, Holdings shall, to the
extent permitted by law, conform the treatment of such Tax Item in any Tax
Return described in Section 2.1(b) of this Agreement to the treatment of such
Tax Item in the applicable Tax Return described in Section 2.1(a) of this
Agreement.

Treatment of Internal Restructuring.  Continental shall treat (and shall cause
each Continental Affiliate to treat) and Holdings shall treat (and shall cause
each Holdings Group Taxpayer to treat) the transfer of tangible and intangible
assets by XJT Holdings to ExpressJet Airlines in connection with the Internal
Restructuring as a taxable sale of such assets to ExpressJet Airlines for
federal income tax purposes.  Not later than (60) days after the end of the Tax
year of Continental that includes the Deconsolidation, Continental shall provide
Holdings a schedule (and related supporting documentation) listing, as of the
Deconsolidation Date, the basis allocable to each class of assets of ExpressJet
Airlines and the period, if any, over which such class of assets is amortizable
or depreciable for federal income tax purposes.  Absent a Final Determination to
the contrary or a change in applicable law, Continental shall (and shall cause
each Continental Affiliate to) and Holdings shall (and will cause each Holdings
Group Taxpayer to) file all federal income Tax Returns in a manner consistent
with such schedule.  Continental and Holdings agree that all calculations under
this Agreement will be made in a manner consistent with such schedule. 
Notwithstanding the forgoing, no Holdings Group Taxpayer shall be required under
this section 2.3 to take any position on a Tax Return for which “substantial
authority” does not exist within the meaning of section 6662 of the Code and the
Treasury regulations promulgated thereunder.


Payment of Taxes to Tax Authorities

Consolidated and Combined Taxes.   Continental shall timely pay (or cause to be
paid) to the appropriate Tax Authority all Taxes with respect to each
Consolidated Return and each Combined Return due for all Pre-Deconsolidation
Periods.

Separate Taxes.  Holdings shall timely pay (or cause to be paid) to the
appropriate Tax Authorities all Taxes of Holdings or any member of the Holdings
Group reflected on a Separate Return and, except as provided below, shall have
no claim against Continental or any Continental Affiliate for any such Taxes.


Allocation of Taxes

Holdings’ Liability for Consolidated and Combined Taxes.  For each
Pre-Deconsolidation Taxable Period, Holdings shall be liable to Continental for
the Holdings Group Federal Income Tax Liability and the Holdings Group Combined
Tax Liability for such taxable period.

Holdings Group Federal Income Tax Liability.  The Holdings Group Federal Income
Tax Liability for a period shall be the Federal Income Taxes for such taxable
period, as determined on a Pro Forma Holdings Group Consolidated Return
prepared:

assuming that the members of the Holdings Group were not included in the
Continental Consolidated Group for all Pre-Deconsolidation Periods;

except as provided in section 4.2(f), using all elections, accounting methods
and conventions used on the Consolidated Return for such period;

applying the highest statutory marginal corporate income Tax rate in effect for
such taxable period (or portion thereof);

assuming that the Tax Attributes of the Holdings Group are reduced by the amount
of any such Tax Attributes utilized on a Consolidated Return or Combined Return
for which a member of the Holdings Group was previously compensated under
section 4.7 of the Original Tax Agreement or otherwise;

assuming the exemption amount in section 55 of the Code for such year equals
zero and that the amount specified in section 59(a)(a) of the Code is zero;

assuming that the Holdings Group elects not to carry back any net operating
losses;

ignoring the effects of the Internal Restructuring; and

assuming that the utilization of any Tax Attribute carryforward by Holdings
(including, but not limited to, the Holdings Group’s deduction for any net
operating loss carryforwards under section 172 of the Code, any capital loss
carryforwards, any charitable contribution carryforwards or any Tax credits) is
limited to the amount of such Tax Attributes that would be utilized on the
Consolidated Return for such period ignoring the effect of the Internal
Restructuring.

Holdings Group Combined Tax Liability.  With respect to any Pre-Deconsolidation
Period, the Holdings Group Combined Tax Liability shall be the sum for such
taxable period of the Holdings Group’s liability for each Non-Federal Combined
Tax, as determined on Pro Forma Holdings Group Combined Returns prepared in a
manner consistent with the principles and procedures set forth in Section 4.2
hereof.

Preparation and Delivery of Pro Forma Tax Returns.  With respect to
Pre-Deconsolidation Periods for which the Tax Return has not been filed as of
the date hereof, not later than thirty (30) days following the date on which the
related Consolidated Return or Combined Return, as the case may be, is filed
with the appropriate Tax Authority, Continental shall prepare and deliver to
Holdings a pro forma Tax Return calculating the Holdings Group Federal Income
Tax Liability or the Holdings Group Combined Tax Liability which is attributable
to the period covered by such filed Tax Return.

Installment Payments and Extensions.

Estimated Consolidated Taxes.  Not later than five (5) days prior to each
Estimated Tax Installment Date with respect to any Consolidated Return for a
Pre-Deconsolidation Period, Continental may reasonably determine under the
principles of Section 6655 of the Code the estimated amount of the related
installment of the Holdings Group Federal Income Tax Liability and provide
Holdings with a written notice of such determination.  Holdings shall pay to
Continental no later than the Estimated Tax Installment Date the amount thus
determined.

Estimated Combined Taxes.  Following the payment of any installment payment with
respect to any Combined Tax Return for any Pre-Deconsolidation Period,
Continental may reasonably determine the estimated amount of the Holdings Group
Federal Income Tax Liability and Holdings Group Combined Tax Liability and
within the first twenty (20) days following such payment provide Holdings with a
written notice of such determination.  Holdings shall pay to Continental the
amount thus determined within five (5) days of the receipt of such notice. 

Extensions.  If  Continental files for an extension of time to file a Tax Return
relating to Consolidated Taxes or Combined Taxes for a Pre-Deconsolidation
Period, not later than five (5) days prior to due date of such Tax return
(without extension), (i) Continental will provide to Holdings a good faith
estimate of the Holdings Group Federal Income Tax Liability or Holdings Group
Combined Tax Liability for the entire period cover by the Tax Return, and (ii)
to the extent such amount differs from the aggregate amount of payments made
pursuant to Sections 4.5(a) or (b) with respect to the Taxes covered by such Tax
Return, Holdings shall pay to Continental, or Continental shall pay to Holdings,
as appropriate, the amount of such difference.

True-Up Payments.

Consolidated Taxes.  Not later than fifteen (15) days following the completion
and delivery to Holdings of the Pro Forma Holdings Group Consolidated Return for
any Pre-Deconsolidation Period, Holdings shall pay to Continental, or
Continental shall pay to Holdings, as appropriate, an amount equal to (i) the
difference, if any, between the Holdings Group Federal Income Tax Liability for
such period and the aggregate amount paid by Holdings with respect to such
period under Sections 4.5(a) and (c) of this Agreement and Section 4.5(a) of the
Original Tax Agreement, plus (ii) interest on such amount computed (A) in the
case of payments from Holdings to Continental, under principles of Code Sections
6601 and 6655 substituting the Agreed Rate for the interest rates provided for
in such Code sections,  and (B) in the case of payments from Continental to
Holdings, under principles of Code Section 6611 substituting the Agreed Rate for
the interest rates provided for in such Code section. 

Combined Taxes.  Not later than fifteen (15) days following the completion and
delivery to Holding of the Pro Forma Holdings Group Combined Return of any for
any Pre-Deconsolidation Period, Holdings shall pay to Continental, or
Continental shall pay to Holdings, as appropriate, an amount equal to (i) the
difference, if any, between the Holdings Group Combined Tax Liability for the
Pre-Deconsolidation Period and the amounts paid by Holdings with respect to such
period under Sections 4.5(b) and (c) of this Agreement and Section 4.5(b) of the
Original Tax Agreement, plus (ii) interest on such amount computed (A) in the
case of payments from Holdings to Continental, under principles of Code Sections
6601 and 6655 substituting the Agreed Rate for the interest rates provided for
in such Code sections,  and (B) in the case of payments from Continental to
Holdings, under principles of Code Section 6611 substituting the Agreed Rate for
the interest rates provided for in such Code section.

[Intentionally Omitted]

Compensation for Tax Benefits.  

Tax Detriment/Benefit Payments.  With respect to each taxable period ending
after the Deconsolidation Date, Continental and Holdings will make the following
payments in the manner provided in Section 4.8(d):

Continental shall pay to Holdings 100% of the amount of any Realized Tax
Detriment;

Holdings shall pay 100% of the amount of any Realized Tax Benefit to Continental
until the cumulative amount of all payments made pursuant to this Section
4.8(a)(ii) equals the cumulative amount of Payments made by Continental pursuant
to Section 4.8(a)(i) that are attributable to Tax Items resulting from the
Internal Restructuring; and

Holdings shall pay to Continental the product of (A) any Realized Tax Benefit
for such period in excess of those included in Section 4.8(a)(ii), multiplied by
(B) the applicable Tax Benefit Percentage.

Calculation of Realized Tax Detriment and Realized Tax Benefit. 

The Realized Tax Detriment for any taxable period is the excess, if any, of the
actual liability for Taxes of Holdings Group Taxpayers with respect to such
period (computed assuming that the Holdings Group Taxpayers make all available
elections to cause any losses to be carried forward to future periods rather
than carried back to prior years) over the Adjusted Holdings Tax Liability. 

The Realized Tax Benefit for any taxable period is the excess, if any, of the
Adjusted Holdings Tax Liability over the actual liability for Taxes of the
Holdings Group Taxpayers with respect to such period (computed assuming that the
Holdings Group Taxpayers make all available elections to cause any losses to be
carried forward to future periods rather than carried back to prior years). 

For purposes of this Section 4.8(b), the Adjusted Holdings Tax Liability is the
Tax liability of the Holdings Group Taxpayers calculated (A) using the same
methods and elections used on the relevant Tax Returns as filed, (B) excluding
the effects of the Internal Restructuring (including any Tax Items associated
with the Internal Restructuring that are recognized as a result of the
Deconsolidation), (C) assuming the Tax Attributes of the Holdings Group as of
the end of the year that includes the Deconsolidation Date equaled the
Stand-Alone Attributes, and (D) assuming that all available elections are made
to cause any losses to be carried forward to future periods rather than carried
back to prior year.  The calculation of Adjusted Holdings Tax Liability shall
not take into account any tax consequences of an “ownership change” of Holdings
within the meaning of section 382 of the Code resulting from any sales of
Holdings stock pursuant to or after the Initial Public Offering.

It is the intent of the parties that no Tax Item shall result in duplicate
payments under this Agreement, and accordingly, once a Tax Item has been
reflected in the calculation of Realized Tax Benefit or Realized Tax Detriment,
subsequent calculations of those amounts shall be performed in a manner so as to
avoid any duplication of benefit for the same Tax Item.

Calculation of Tax Benefit Percentage. 

The Tax Benefit Percentage equals (A) 100% until the Holdings Group Taxpayers
have Realized Tax Benefits attributable to Expected Restructuring Deductions in
an aggregate amount equal to 33.33% of the total Expected Restructuring
Deductions,  (B) 90% until the Holdings Group Taxpayers have Realized Tax
Benefits attributable to additional Expected Restructuring Deductions equal to 
33.33% of the total Expected Restructuring Deductions, and (C) 80% for the
remaining Realized Tax Benefits.  Notwithstanding the forgoing, for any period
beginning after December 31, 2018, the Tax Benefit Percentage shall be 100%. 

For purposes of the calculation of Tax Benefit Percentage, the Expected
Restructuring Deductions shall equal the total increase in the basis of tangible
and intangible assets of Holdings resulting from the Internal Restructuring that
are actually subject to amortization or depreciation for federal income tax
purposes.

Estimated Payments and True-Up.

Not later than five (5) days prior to each Estimated Tax Installment Date of the
Holdings Group (or any member thereof) , (i) Holdings will provide to
Continental a good faith estimate of the anticipated Tax Detriment Payment or
Tax Benefit Payment expected to accrue under the principles of Section 6655 of
the Code during the period to which the Estimated Tax Installment Date relates
and (ii) Holdings shall pay to Continental, or Continental shall pay to
Holdings, as appropriate, such estimated amount.  Notwithstanding the foregoing,
no payment will be required to be made under this Section 4.8(d)(i) prior to
fifteen (15) days following the delivery of the schedule  described in Section
2.3.

If  the Holdings Group (or a member thereof) files for an extension of time to
file a Tax Return, not later than five (5) days prior to due date of such Tax
return (without extension), (i) Holdings will provide to Continental a good
faith estimate of the anticipated Tax Detriment Payment or Tax Benefit Payment
expected to accrue during the entire period cover by the Tax Return and (ii) to
the extent such amount differs from the aggregate amount of payments made
pursuant to Section 4.8(d)(i), Holdings shall pay to Continental, or Continental
shall pay to Holdings, as appropriate, the amount of such difference. 
Notwithstanding the foregoing, no payment or will be required to be made under
this Section 4.8(d)(ii) prior to fifteen (15) days following the delivery of the
schedule described in Section 2.3.

  Not later than fifteen (15) days following the filing of the applicable Tax
Return, Holdings shall provide to Continental for its review the calculation of
the Tax Detriment Payment or Tax Benefit Payment for the period covered by such
Tax Return.  Not later than fifteen (15) days following the delivery of the
calculation of the Tax Benefit Payment for the period, Holdings shall pay to
Continental, or Continental shall pay to Holdings, as appropriate, an amount
equal to (A) the difference, if any, between the Tax Detriment Payment or Tax
Benefit Payment for the period covered by the Tax Return and the aggregate
amount of any payments made under Section 4.8(d)(i) and (ii) with respect to
such period, plus (B) interest on such amount computed (1) in the case of
payments from Holdings to Continental, under principles of Code Sections 6601
and 6655 substituting the Agreed Rate for the interest rates provided for in
such Code sections,  and (2) in the case of payments from Continental to
Holdings, under principles of Code Section 6611 substituting the Agreed Rate for
the interest rates provided for in such Code section. 

Separate Application for Each Tax Jurisdiction.  The payment obligations and
calculations made pursuant to this section 4.8 shall be made separately for each
jurisdiction in which the Holdings Group (or any Member thereof) is subject to
Income Tax, and in the case of a taxing jurisdiction other than the United
States, references in section 4.8 to provisions the Code shall be to any similar
provision of  the laws of such other jurisdiction.

Prior Compensation.  Notwithstanding any other provision of this section 4.8, in
no event shall a party to this Agreement be required to make any payment
pursuant to this section to the extent compensation was previously paid for the
same Tax Attributes or Tax Items pursuant to section 4.7 of the Original Tax
Agreement or otherwise.

Subsequent Changes in Treatment of Tax Items. In the event of a change in the
treatment of any Tax Item of any member of the Continental Group or any Holdings
Group Taxpayer for any taxable period as a result of a Final Determination, the
filing of a claim for Refund, the filing of an amended Tax Return for such
period or the reflection of a change in treatment reflected in a subsequently
filed Tax Return (a “Change Event”), the following steps shall be taken:

To the extent the change affects a Pre-Deconsolidation Period, Continental shall
prepare Pro Forma Holdings Group Consolidated Returns and/or Pro Forma Holdings
Group Combined Returns, as appropriate, for each such period with and without
the changed Tax Items and determine the amount of change, if any, in the amount
of the Holdings Group Federal Income Tax Liability and/or the Holdings Group
Combined Tax Liability for each such period that results from the change.  If
the change results in a net increase in the Holdings Group Federal Income Tax
Liability and Holdings Group Combined Tax Liability for all affected periods,
Holdings shall pay to Continental the amount of the increase no later than
twenty (20) days following the relevant Change Event.  If the change results in
a net decrease in the Holdings Group Federal Income Tax Liability and Holdings
Group Combined Tax Liability for all affected periods, Continental shall pay to
Holdings the amount of the increase no later than twenty (20) days following the
relevant Change Event.

To the extent the change affects a taxable period ending after the
Deconsolidation Date, the Tax Detriment Payments and Tax Benefit Payments shall
be recalculated under Section 4.8.  If the recalculated payment differs from the
original amount, Holdings shall pay to Continental, or Continental shall pay to
Holdings, as appropriate, an amount equal to such difference, no later than
twenty (20) days following the relevant Change Event.  In performing the
recalculations required by this paragraph, the Adjusted Holdings Tax Liability
will not include any interest and penalties from the relevant change (to the
extent such interest and penalties result from changes to the Tax treatment of
the Internal Restructuring described in Section 2.3), with the result that any
such interest and penalties incurred by a Holdings Group Taxpayer will decrease
the recalculated Tax Benefit Payments or increase the recalculated Tax Detriment
Payments.  As appropriate, to the extent that a recalculated payment made
pursuant to this Section 4.9(b) does not include interest (or a similar charge)
paid to a Tax Authority, such recalculated payment shall include interest
computed under the principles of 4.8(d)(iii).

Escrow of Tax Benefit Payments.  If Continental or any member of the Continental
Group or any Holdings Group Taxpayer receives a notice of proposed adjustment
(I.R.S. Form 5701), a final audit report, a statutory notice of  deficiency or
similar written notice from any Tax Authority (collectively, a “Change Notice”),
which, if sustained, would result in Continental being required to make a
payment to Holdings under section 4.9(b)  with respect to Tax Benefit Payments
made prior to the receipt of the Change Notice or a reduction in future Tax
Benefit Payments required to be paid pursuant to by Holdings to Continental
(collectively, the “Potential Reduction”), then:

From the date such Change Notice is received until there is a Final
Determination with respect to the adjustments proposed therein, any Tax Benefit
Payments required to be made by Holdings to Continental pursuant to section 4.8
shall instead be paid by Holdings (i) first, to a mutually agreed upon escrow
agent that will hold such funds until such Final Determination is received with
respect to the Change Notice, until the amount held by the escrow agent equals
the Potential Reduction, and (ii) thereafter, to Continental.

If the Final Determination (i) results in no adjustment to the Tax Benefit
Payments, then the escrowed funds (along with interest earned thereon) shall be
distributed to Continental, and (ii) results in an adjustment to the Tax Benefit
Payments, the escrowed funds (along with interest earned thereon) shall be
distributed to Continental and/or Holdings in accordance with the recalculated
Tax Benefit Payment determined under Section 4.9.


Tax Attributes

Allocation of Tax Items upon Deconsolidation.

In General.  All Tax computations for any period that includes a Deconsolidation
Date, shall be made pursuant to the principles of Section 1.1502-76(b) of the
Treasury Regulations or of a corresponding provision under the laws of other
jurisdictions.  For the avoidance of doubt, the parties agree that the Tax Items
relating to the Internal Restructuring are attributable to the
Pre-Deconsolidation Period and will be reflected on the appropriate Consolidated
Return and Combined Return.

Reattribution.  Continental may, at its option, elect to reattribute to itself
certain Tax Items of the Holdings Group pursuant to Section 1.1502-20(g) of the
Treasury Regulations.  If Continental makes such election, Holdings shall comply
with the requirements of Section 1.1502-20(g)(4) of the Treasury Regulations.

Allocation of Tax Attributes.  To the extent permitted by applicable law, the
relevant Tax Attributes with respect to the Consolidated Group or Combined
Group, as the case may be, shall be allocated (except as otherwise provided
under section 5.1(b)) to the corporation or entity that created or generated
such Tax Attributes.

Earnings and Profits.  The Federal Income Tax liability of the Consolidated
Group shall, for purposes of determining the earnings and profits of each
member, be allocated in accordance with the methods prescribed in Treasury
Regulation section 1.1552-1(a)(2) and Treasury Regulation section
1.1502-33(d)(2)(ii) (using 100% as the fixed percentage).


Additional Rights and Obligations

Provision of Information and Mutual Cooperation.

Holdings shall (and shall cause the Holdings Affiliates to), (1) furnish to
Continental in a timely manner such information, documents and other materials
as Continental may reasonably request for purposes of (i) preparing any Tax
Return (or pro forma Tax return prepared in accordance with Section 4 hereof) or
portion thereof for which the Continental has responsibility for preparing under
this Agreement, (ii) contesting or defending any Proceeding, and (iii) making
any determination or computation necessary or appropriate under this Agreement,
(2) make its employees available to the other to provide explanations of
documents and materials and such other information as the other may reasonably
request in connection with any of the matters described in subclauses (i), (ii)
and (iii) of clause (1) above, and (3) reasonably cooperate in connection with
any Proceeding.  Except as provided in section 2.1(c), Continental shall not be
entitled to review the Tax Returns and associated workpapers and similar
documents of Holdings.  Notwithstanding any other provision of this Agreement,
no member of the Holdings Group shall be required to provide Continental or any
Continental Affiliate access to or copies of (1) any Tax information as to which
any member of the Holdings Group is entitled to assert the protection of any
privilege, or (2) any Tax information as to which any member of the Holdings
Group is subject to an obligation to maintain the confidentiality of such
information.  If a dispute arises regarding accuracy of any information required
to be supplied pursuant to this section 6.1(a), Holdings and Continental shall
engage an Independent Entity pursuant to the procedures in Section 8.1 to
resolve any such dispute.

Continental shall (and shall cause the Continental Affiliates to) (1) furnish to
the Holdings in a timely manner such information, documents and other materials
as Holdings may reasonably request for purposes of (i) preparing any Tax Return
(or pro forma Tax return prepared in accordance with Section 4 hereof) or
portion thereof for which the other has responsibility for preparing under this
Agreement, (ii) contesting or defending any Proceeding, and (iii) making any
determination or computation necessary or appropriate under this Agreement, (2)
make its employees available to the other to provide explanations of documents
and materials and such other information as the other may reasonably request in
connection with any of the matters described in subclauses (i), (ii) and (iii)
of clause (1) above, and (3) reasonably cooperate in connection with any
Proceeding.  Notwithstanding any other provision of this Agreement, no member of
the Continental Group shall be required to provide Holdings or any Holdings
Affiliate access to or copies of (1) any Tax information that relates
exclusively to any member of the Continental Group, (2) any Tax information as
to which any member of the Continental Group is entitled to assert the
protection of any privilege, or (3) any Tax information as to which any member
of the Continental Group is subject to an obligation to maintain the
confidentiality of such information.  Continental shall use reasonable efforts
to separate any such information from any other information to which Holdings is
entitled to access or to which Holdings is entitled to copy under this
Agreement, to the extent consistent with preserving its rights under this
Section 6.1(b). If a dispute arises regarding accuracy of any information
required to be supplied pursuant to this section 6.1(b), Holdings and
Continental shall engage an Independent Entity pursuant to the procedures in
Section 8.1 to resolve any such dispute.

Indemnification.

Failure to Pay.  Continental and each Continental Affiliate shall jointly and
severally indemnify Holdings and each Holdings Affiliate, and hold them harmless
from and against any Tax or Losses that are attributable to, or results from the
failure of Continental or any Continental Affiliate to make any payment required
to be made under this Agreement.  Holdings and each Holdings Affiliate shall
jointly and severally indemnify Continental and each Continental Affiliate, and
hold them harmless from and against any Tax or Losses that are attributable to,
or results from, the failure of Holdings or any Holdings Affiliate to make any
payment required to be made under this Agreement.

Inaccurate or Incomplete Information.  Continental and each Continental
Affiliate shall jointly and severally indemnify Holdings, each Holdings
Affiliate and each of their respective Representatives, and hold them harmless
from and against any net Taxes or net Losses attributable to Continental or any
Continental Affiliate supplying Holdings or any Holdings Affiliate with
inaccurate or incomplete information, in connection with the preparation of any
Tax Return, any Proceeding, or any calculation under this Agreement.  Holdings
and each Holdings Affiliate shall jointly and severally indemnify Continental,
each Continental Affiliate and their respective Representatives, and hold them
harmless from and against any net Taxes or net Losses attributable to Holdings
or any Holdings Affiliate supplying Continental or any Continental Affiliate
with inaccurate or incomplete information, in connection with the preparation of
any Tax Return, any Proceeding or any calculation under this Agreement.

Interest.  Unless a different rate of interest is provided for in this
Agreement, payments pursuant to this Agreement that are not made within the
period prescribed in this Agreement or, if no period is prescribed, within
fifteen (15) days after demand for payment is made, shall bear interest through
and including the date of payment at a per annum rate equal the Agreed Rate or
such lesser rate as may be required by applicable law.  Such interest will be
payable at the same time as the payment to which it relates and shall be
calculated based on a year of 365 or 366 days, as appropriate, for the actual
number of days for which due.

Closing of Tax Periods.  For Federal Income Tax purposes, the taxable year of
the Holdings Group shall end as of the close of the Deconsolidation Date and,
with respect to all other Income Taxes, Continental (or the appropriate member
of the Continental Group) and Holdings (or the appropriate member of the
Holdings Group)  shall, unless prohibited by applicable law, take all action
necessary or appropriate to close the taxable period of the members of the
Holdings Group as of the close of the Deconsolidation Date.  Neither any member
of the Continental Group nor any member of the  Holdings Group shall take any
position inconsistent with the preceding sentence on any Income Tax Return.


Proceedings

In General.

Subject to Section 7.1(b) of this Agreement, Continental shall have the
exclusive right, in its sole discretion, to control, contest, and represent the
interests of Continental, any Continental Affiliate, Holdings or any Holdings
Group Taxpayer that is a Holdings Affiliate and to resolve, settle or agree to
any deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any Proceeding relating to (i) any Tax Return described
in Section 2.1(a) of this Agreement or (ii) the Allocated Attributes, the
treatment of the Internal Restructuring, the basis of any tangible or intangible
asset transferred in the Internal Restructuring, the eligibility of any such
asset to be subject to the allowance for depreciation or amortization or the
amount of any deduction for depreciation or amortization relating to any such
asset (in each case without regard for the identity of the taxpayer or the
entity that is responsible for filing the relevant Tax Return).  Continental’s
rights shall extend to any matter pertaining to the management and control of
any Proceeding, including, without limitation, execution of waivers, choice of
forum and scheduling of conferences.  Continental may require Holdings to pay
any Tax with respect to a claim or adjustment described in (i) or (ii) and sue
for a refund, provided that Continental advance to Holdings the amount of such
payment on an interest-free basis.  Continental shall use reasonable efforts to
cooperate and coordinate with Holdings or any Holdings Group Taxpayer that is a
Holdings Affiliate with respect to Proceedings described above that also involve
Tax Returns and Tax Items not described in clauses (i) and (ii).

Except as provided in Section 7.1(a), Holdings shall have the exclusive right,
in its sole discretion, to control, contest, and represent the interests of
Holdings or any Holdings Group Taxpayer in any Proceeding relating to any Tax
Return described in Section 2.1(b) of this Agreement and to resolve, settle, or
agree to any deficiency, claim or adjustment proposed, asserted or assessed in
connection with or as a result of any such Proceeding. 

In addition to the parties’ obligations under Section 6.1 of this Agreement, (i)
Holdings shall, and shall cause each Holdings Group Taxpayer that is a Holdings
Affiliate to, cooperate fully with Continental in contesting or defending any
Proceeding described in Section 7.1(a), including, without limitation, by
furnishing to Continental in a timely manner such information, documents or
other materials as Continental may reasonably request and (ii) Continental
shall, and shall cause each Continental Affiliate to, cooperate fully with
Holdings in contesting or defending any Proceeding described in Section 7.1(b),
including, without limitation, by furnishing to Holdings in a timely manner such
information, documents or other materials as Holdings may reasonably request.

Notice.  If Continental or any member of the Continental Group receives written
notice of or relating to, any Proceeding from a Tax Authority that asserts,
proposes or recommends a deficiency, claim or adjustment that, if sustained,
would result in the redetermination of a Tax Item of a Holdings Group Taxpayer,
Continental shall promptly provide a copy of such notice to Holdings (but in no
event later than fifteen (15) days following the receipt of such notice).  If
Holdings or any Holdings Group Taxpayer that is a Holdings Affiliate receives
written notice of, or relating to, any Proceeding from a Tax Authority with
respect to a Tax Return described in Section 2.l(a) of this Agreement, Holdings
shall promptly provide a copy of such notice to Continental (but in no event
later than fifteen (15) days following the receipt of such notice).

Failure to Notify.  The failure of Continental or Holdings to notify the other
of any matter relating to a particular Tax for a taxable period or to take any
action specified in this Agreement shall not relieve such other party of any
liability and/or obligation which it may have under this Agreement with respect
to such Tax for such taxable period except to the extent that such other party’s
rights hereunder are actually prejudiced by such failure.


Dispute Resolution

Dispute Resolution. In the event that Continental and Holdings disagree as to
the amount or calculation of any payment to be made under this Agreement, or the
interpretation or application of any provision under this Agreement, the parties
shall attempt in good faith to resolve such dispute.  If such dispute is not
resolved within sixty (60) days following the commencement of the dispute,
Continental and Holdings shall jointly retain a nationally recognized law firm
or independent public accounting firm, which firm is independent of both parties
(the “Independent Entity”), to resolve the dispute.  The Independent Entity
shall act as an arbitrator to resolve all points of disagreement and its
decision shall be final and binding upon all parties involved.  Following the
decision of the Independent Entity, Continental and Holdings shall each take or
cause to be taken any action necessary to implement the decision of the
Independent Entity.  The fees and expenses relating to the Independent Entity
shall be borne equally by Continental and Holdings.


Miscellaneous

Effectiveness.  This Agreement shall be effective on closing date of the Initial
Public Offering.

Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and, unless otherwise provided herein, shall be
deemed to have been duly given (i) on the date of service if served personally
on the party to whom notice is given, (ii) on the day of transmission if sent
via facsimile transmission to the facsimile number given below; provided,
telephonic confirmation of receipt is obtained promptly after completion of
transmission, (iii) on the business day after delivery to an overnight courier
service or the Holdings mail service maintained by the United States Postal
Service, provided, receipt of delivery has been confirmed, or (iv) on the fifth
day after mailing, provided, receipt of delivery is confirmed, if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, properly addressed and return-receipt requested, to
the party as follows:

If to Continental or any Continental Affiliate, to:

Continental Airlines, Inc.

            1600 Smith Street, HQSTY

            Houston, Texas  77002

            Attention: Chief Financial Officer

            Telecopy No.: (713) 324-2448

with a copy to:

Continental Airlines, Inc.

            1600 Smith Street, HQSLG

            Houston, Texas  77002

            Attention: General Counsel

Telecopy No.: (713) 324-5161

if to Holdings, to:

            ExpressJet Holdings, Inc.

            1600 Smith Street, HQSCE

            Houston, Texas  77002

            Attention:  Chief Financial Officer

            Telecopy No.: (713) 324-4420

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Changes in Law.  Any reference to a provision of the Code or a law of another
jurisdiction shall include a reference to any applicable successor provision or
law.

Successors and Assigns.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
without the prior written consent of the other party.  Holdings shall cause any
entity that becomes a Holding Group Taxpayer after the date hereof to agree to
be bound by the terms of this agreement and acknowledge that Continental is a
beneficiary of that agreement.

Authorization, Etc.  Each of the parties hereto hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles) and that
the execution, delivery and performance of this Agreement by such party does not
contravene or conflict with any provision of law or of its charter or bylaws or
any agreement, instrument or order binding on such party.

Complete Agreement.  This Agreement shall constitute the entire agreement
between Continental or any Continental Affiliate and Holdings or Holdings Group
Taxpayer with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter.  Unless the context indicates otherwise, any reference to Holdings in
this Agreement shall refer to Holdings and each Holdings Group Taxpayer and any
reference to Continental in this Agreement shall refer to Continental and the
Continental Affiliates.  Notwithstanding anything to the contrary herein,
nothing in this Agreement shall modify the rights and obligations of the parties
as set forth in the Initial Public Offering Agreement.

Original Tax Agreement Terminated.  The Original Tax Agreement is hereby
terminated and no party thereto shall be entitled to pursue any rights or
remedies thereunder after the effective date of this Agreement.

Rights of Holdings and ExpressJet Airlines  Whenever this Agreement provides for
an obligation of Continental to make a payment to Holdings, the obligation shall
be construed as an obligation of Continental to make a payment to either
Holdings or ExpressJet Airlines, and either Holdings or ExpressJet Airlines
shall be entitled to enforce such obligation.

Interpretation.  The Section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties and shall
not in any way affect the meaning or interpretation of this Agreement.  Whenever
any words are used herein in the masculine gender, they shall be construed as
though they were also used in the feminine gender in all cases where they would
so apply.  The parties have participated jointly in the negotiation and drafting
of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas (regardless of the laws that
might otherwise govern under applicable principles of conflicts law) as to all
matters, including, without limitation, matters of validity, construction,
effect, performance and remedies.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Legal Enforceability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 

No Third Party Beneficiaries.  This Agreement is solely for the benefit of
Continental, the Continental Affiliates, Holdings and the Holdings Group
Taxpayers, and is not intended to confer upon any other person any rights or
remedies hereunder.

Jurisdiction; Forum.

By the execution and delivery of this Agreement, Continental and Holdings submit
and agree to cause the Continental Affiliates and Holdings Affiliates,
respectively, to submit to the personal jurisdiction of any state or federal
court in the State of Texas in any suit or proceeding arising out of or relating
to this Agreement.

To the extent that Continental, Holdings, any Continental Affiliate or any
Holdings Affiliate has or hereafter may acquire any immunity from jurisdiction
of any Delaware court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Continental or Holdings,
as the case may be, hereby irrevocably waives, and agrees to cause the
Continental Affiliates and the Holdings Affiliate, respectively, to waive such
immunity in respect of its obligations with respect to this Agreement.

The parties hereto agree that an appropriate and convenient, non-exclusive forum
for any disputes between any of the parties hereto or the Continental Affiliates
and the Holdings Group Taxpayers arising out of this Agreement shall be in any
state or federal court in the State of Delaware.

Right of Offset.  If  any party hereto shall be in default hereunder, then the
non-defaulting party shall be entitled to set off any amount owed by the
defaulting party to the non-defaulting hereunder against any amounts owed by the
non-defaulting party to the defaulting party under (i) the Amended and Restated
Capacity Purchase Agreement, dated as of April 17, 2002, among Continental,
Holdings, XJT Holdings and ExpressJet Airlines and (ii) the Promissory Note,
dated as of March 31, 2001, made by Continental Express, Inc. in favor of
Continental (the “Note”).  It is specifically agreed that (i) for purposes of
the set-off by any non-defaulting party, mutuality shall be deemed to exist
among Continental, Holdings, XJT Holdings and ExpressJet Airlines; (ii)
reciprocity among Continental, Holdings, XJT Holdings and ExpressJet Airlines
exists with respect to their relative rights and obligations in respect of any
such set-off; and (iii) the right of set-off is given as additional security to
induce the parties to enter into the transactions contemplated hereby.  Upon
completion of any such set-off, the obligation of the defaulting party to the
non-defaulting party shall be extinguished to the extent of the amount so
set-off.  Each party hereto further waives any right to assert as a defense to
any attempted set-off the requirements of liquidation or mutuality.  This
set-off provision shall be without prejudice, and in addition, to any right of
set-off, combination of accounts, lien or other right to which any
non-defaulting party is at any time otherwise entitled (either by operation of
law, contract or otherwise).

Confidentiality.  Each party shall hold and cause its Representatives to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of law, all
information (other than any such information relating solely to the business or
affairs of such party) concerning the other parties hereto furnished it by such
other party or its Representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (a) previously known by
the party to which it was furnished, (b) in the public domain through no fault
of such party, or (c) later lawfully acquired from other sources by the party to
which it was furnished), and each party shall not release or disclose such
information to any other person, except its Representatives who shall be advised
of the provisions of this Section.  Each party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by written agreement of the parties.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

                        Continental Airlines, Inc.,

                        on behalf of itself and each

                        of the Continental Affiliates

                        By:                  

                        Name:  Jeffery A. Smisek

                        Title:  Executive Vice President – Corporate

                       

                        ExpressJet Holdings, Inc.

                        on behalf of itself and each of

                        the Holdings Affiliates

                        By:                  

                        Name: James B. Ream

                        Title:  President and Chief Executive Officer

                        ExpressJet Airlines, Inc.

                       

                        By:                  

                        Name:  James B. Ream

                        Title:  President and Chief Executive Officer